Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-60519-CIV-SMITH
  CHANEL, INC.,

                Plaintiff,
  v.

  ASVBI0HMD8, et al.,

                Defendants.
                                                /

          ORDER GRANTING MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

         This matter is before the Court on the Motion for Entry of Preliminary Injunction [DE 6]

  filed under 15 U.S.C. § 1116, Federal Rule of Civil Procedure 65, and The All Writs Act, 28

  U.S.C. § 1651(a), by Plaintiff, Chanel, Inc. Plaintiff asks the Court to enter a preliminary

  injunction against Defendants, the Individuals, Partnerships, and Unincorporated Associations

  identified on Schedule “A” hereto. The Court convened a hearing on April 23, 2020, at which

  only counsel for Plaintiff was present and available to present evidence supporting the Motion.

  As discussed below, Plaintiff has satisfied the requirements for issuance of a preliminary

  injunction.

  I.     BACKGROUND

         The following factual background is taken from Plaintiff’s Complaint [DE 1], the

  Motion, and supporting evidentiary submissions and exhibits.

         Chanel, Inc., is the owner of the following trademarks (the “Chanel Marks”), which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (USPTO):
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 2 of 16




                  Registration
     Trademark                   Registration Date             Classes/Goods
                   Number
     CHANEL         0,626,035       May 1, 1956      IC 018 - Women’s Handbags
                                                     IC 014 - Bracelets, Pins, and
     CHANEL         0,902,190    November 10, 1970
                                                     Earrings
     CHANEL         1,177,400    November 10, 1981   IC 025 - Hats, shawls and belts
                                                     IC 025 - Suits, jackets, skirts,
                                                     dresses, pants, blouses, tunics,
                    1,241,264       June 7, 1983     sweaters, cardigans, tee-shirts,
                                                     coats, raincoats, scarves, shoes and
                                                     boots
                                                     IC 025 - Suits, Jackets, Skirts,
                                                     Dresses, Pants, Blouses, Tunics,
     CHANEL         1,241,265       June 7, 1983     Sweaters, Cardigans, Coats,
                                                     Raincoats, Scarves, Shoes and
                                                     Boots
                                                     IC 018 - Leather Goods-Namely,
                    1,314,511     January 15, 1985
                                                     Handbags
                                                     IC 018 - Leather Goods-Namely,
     CHANEL         1,347,677       July 9, 1985
                                                     Handbags
                                                     IC 006 - Keychains
                                                     IC 014 - Costume Jewelry
                                                     IC 025 - Blouses, Shoes, Belts,
                    1,501,898     August 30, 1988
                                                     Scarves, Jackets, Men’s Ties
                                                     IC 026 - Brooches and Buttons for
                                                     Clothing
                                                     IC 018 - Leather Goods; namely,
                                                     Handbags, Wallets, Travel Bags,
                                                     Luggage, Business and Credit
     CHANEL         1,733,051    November 17, 1992
                                                     Card Cases, Change Purses, Tote
                                                     Bags, Cosmetic Bags Sold Empty,
                                                     and Garment Bags for Travel
                                                     IC 018 - Leather Goods; namely,
                                                     Handbags, Wallets, Travel Bags,
                    1,734,822    November 24, 1992   Luggage, Business Card Cases,
                                                     Change Purses, Tote Bags, and
                                                     Cosmetic Bags Sold Empty
   RUE CAMBON       2,964,843      July 5, 2005      IC 018 - Handbags
     CHANEL         3,133,139     August 22, 2006    IC 014 - Jewelry and Watches
                                                     IC 009 - Cases for Telephones
     CHANEL         3,890,159    December 14, 2010
                                                     IC 018 - Key Cases
                                                     IC 009 - Protective Covers for
                                                     Portable Electronic Devices,
                    4,074,269    December 20, 2011
                                                     Handheld Digital Devices,
                                                     Personal Computers and Cell


                                         2
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 3 of 16



                                                              Phones
                                                              IC 018 - Key Cases
                                                             IC 025 - For clothing, namely,
                                                             coats, jackets, dresses, tops, blouses,
                                                             sweaters, cardigans, skirts, vests,
                          4,241,822        November 13, 2012 pants, jeans, belts, swim wear,
                                                             pareos, beach cover-ups, hats, sun
                                                             visors, scarves, shawls, ties, gloves,
                                                             footwear, hosiery and socks

  (See Bleys Decl. [DE 6-1] ¶¶ 4-5; see also USPTO Registration [DE 1-2].) The Chanel Marks

  are used in connection with the manufacture and distribution of high-quality goods in the

  categories identified above. (See id.)

         Plaintiff alleges that Defendants, through e-commerce stores or interactive photo albums

  operating via Internet marketplace platforms or social media or photo hosting websites under

  their seller identification names or commercial Internet websites operating under their domain

  names identified on Schedule “A” (the “Seller IDs and Subject Domain Names”), have

  advertised, promoted, offered for sale, or sold goods bearing what Plaintiff has determined to be

  counterfeits, infringements, reproductions and/or colorable imitations of the Chanel Marks. (See

  Bleys Decl. ¶¶ 9-14; Gaffigan Decl. [DE 6-2] ¶¶ 2-3; Rosaler Decl. [DE 6-3] ¶¶ 4-5; Burns Decl.

  [DE 6-12] ¶¶ 4-5.)

         Although each Defendant may not copy and infringe each Chanel Mark for each category

  of goods protected, Plaintiff has submitted sufficient evidence showing that each Defendant has

  infringed, at least, one or more of the Chanel Marks. (See Bleys Decl. ¶¶ 11-14.) Defendants are

  not now, nor have they ever been, authorized or licensed to use, reproduce, or make counterfeits,

  reproductions, or colorable imitations of the Chanel Marks. (See id. ¶¶ 9, 13-14.)

         Plaintiff’s counsel retained AED Investigations, Inc. (“AED”) and Invisible Inc

  (“Invisible”), both licensed private investigative firms, to investigate the promotion and sale of



                                                    3
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 4 of 16



  counterfeit and infringing versions of Plaintiff’s branded products by Defendants and to obtain

  the available payment account data for receipt of funds paid to Defendants for the sale of

  counterfeit versions of Plaintiff’s branded merchandise through the Seller IDs and Subject

  Domain Names (See Bleys Decl. ¶ 10; Gaffigan Decl. ¶ 2; Rosaler Decl. ¶ 3; Burns Decl. ¶ 3.)

  AED and Invisible accessed the e-commerce stores, photo albums, and domain names operating

  under Defendants’ Seller IDs and Subject Domain Names. Then, AED and Invisible placed

  orders from each Defendant for the purchase of various products – all bearing counterfeits of at

  least one of the Chanel Marks at issue in this action – and requested that each product be shipped

  to addresses in the Southern District of Florida. (See Rosaler Decl. ¶ 4; Burns Decl. ¶ 4.)

         Following submission of the orders, AED and Invisible finalized payment for the

  products ordered from Defendants to Defendants’ respective payment accounts 1 and/or payee 2


  1
    Defendant Numbers 1-4 operate via the non-party e-commerce marketplace platform,
  Amazon.com, which allows Defendants to conduct their commercial transactions privately via
  Amazon’s payment processing and retention service, Amazon Payments, Inc. (See Rosaler Decl.
  ¶ 4, n.4; Burns Decl. ¶ 4, n.2; Gaffigan Decl. ¶ 5.)

  Defendant Numbers 5-17 operate via non-party e-commerce marketplace platforms, social media
  or image hosting websites, or commercial Internet websites and use money transfer and retention
  services with PayPal, Inc. (See Rosaler Decl. ¶ 4; Burns Decl. ¶ 4; Gaffigan Decl. ¶ 6.)
  2
    Defendant Numbers 18-41 operate via the non-party e-commerce marketplace platform,
  Wish.com, which is operated by ContextLogic Inc. The payee for the orders placed from
  Defendants’ Wish.com Seller IDs identifies “PayPal *Wish,” which is the aggregate PayPal
  account for purchases made via Wish.com. (See Rosaler Decl. ¶ 4, n.6; Burns Decl. ¶ 4, n.3;
  Gaffigan Decl. ¶ 7.)

  Defendant Numbers 42-126 operate via the non-party e-commerce marketplace platform,
  DHgate.com, and have their payments processed on their behalf via DHgate.com’s third-party
  payment platform, DHpay.com. The payee for the orders placed from Defendants’ DHgate.com
  Seller IDs appears as “DHGATE”. (See Rosaler Decl. ¶ 4, n.7; Gaffigan Decl. ¶ 8.)

  Defendant Numbers 127-138 operate via the non-party e-commerce marketplace platform,
  Wanelo.co, and have their payments processed on their behalf via Wanelo.co, which utilizes
  Stripe, Inc. for payment processing. The payee for the orders placed from Defendants’
  Wanelo.co Seller IDs appears as “WANELO*”. (See Rosaler Decl. ¶ 4, n.8; Burns Decl. ¶ 4, n.4;


                                                   4
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 5 of 16



  which are identified on Schedule “A” hereto. (Id.) At the conclusion of the process, the detailed

  web page captures and images of Plaintiff’s branded products ordered via Defendants’ Seller IDs

  and Subject Domain Names, together with photographs of some of the products received, were

  sent to Plaintiff’s representative for inspection. (See Rosaler Decl. ¶¶ 4-5, n.3; Burns Decl. ¶¶ 4-

  5, n.1; Gaffigan Decl. ¶ 2, n.1; Bleys Decl. ¶¶ 11-13, n.1.) Plaintiff’s representative reviewed and

  visually inspected the various products and determined the products were non-genuine versions

  of Plaintiff’s products. (See Bleys Decl. ¶¶ 12-14.)

         On March 10, 2020, Plaintiff filed its Complaint [DE 1] against Defendants for federal

  trademark counterfeiting and infringement, false designation of origin, common law unfair

  competition, and common law trademark infringement. On March 11, 2020, Plaintiff filed its Ex

  Parte Application for Entry of Temporary Restraining Order, Preliminary Injunction, and Order

  Restraining Transfer of Assets [DE 6]. On April 9, 2020, this Court entered an Order Granting

  Ex Parte Application for Entry of Temporary Restraining Order (the “TRO”) and temporarily

  restrained Defendants from infringing the Chanel Marks at issue and restrained funds in the

  payment accounts associated with the Defendants. On April 13, 2020, this Court entered a Sealed

  Notice of Resetting Hearing. Pursuant to the Court’s April 9, 2020 TRO, Plaintiff properly

  served Defendants with a copy of the Complaint, the Court’s April 9, 2020 TRO and April 13,

  2020 Notice, and other filings in this matter. On April 23, 2020, the Court conducted a hearing

  on Plaintiff’s Motion, at which only counsel for Plaintiff was in attendance.

  II.    LEGAL STANDARD

         To obtain a preliminary injunction, a party must demonstrate “(1) a substantial likelihood

  of success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3)



  Gaffigan Decl. ¶ 8.)


                                                     5
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 6 of 16



  that the threatened injury outweighs the harm the relief would inflict on the non-movant; and (4)

  that entry of the relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo, 403

  F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v. Sunrise Int’l. Trading Inc.,

  51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary injunction in a Lanham Act

  case).

  III.     DISCUSSION

           Based on declarations submitted in support of Plaintiff’s Motion, the Court concludes

  that Plaintiff has a strong probability of proving at trial that consumers are likely to be confused

  by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods bearing

  counterfeits, reproductions, or colorable imitations of the Chanel Marks, and that the products

  Defendants are selling and promoting for sale are copies of Plaintiff’s products that bear copies

  of the Chanel Marks. The infringement of the Chanel Marks will likely cause Plaintiff to suffer

  immediate and irreparable injury if a preliminary injunction is not granted. The following

  specific facts, as set forth in Plaintiff’s Complaint, Motion, and accompanying declarations,

  demonstrate that immediate and irreparable loss, damage, and injury will result to Plaintiff and to

  consumers because it is more likely true than not that:

                  1.     Defendants own or control e-commerce stores, interactive photo albums,

  and commercial Internet websites which advertise, promote, offer for sale, and sell products

  bearing counterfeit and infringing trademarks in violation of Plaintiff’s rights; and

                  2.     There is good cause to believe that more counterfeit and infringing

  products bearing Plaintiff’s trademarks will appear in the marketplace; that consumers are likely

  to be misled, confused, or disappointed by the quality of these products; and that Plaintiff may

  suffer loss of sales for its genuine products.



                                                   6
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 7 of 16



         The potential harm to Defendants in restraining their trade in counterfeit and infringing

  branded goods if a preliminary injunction is issued is far outweighed by the potential harm to

  Plaintiff, its reputation, and its goodwill as a manufacturer and distributor of quality products, if

  such relief is not issued. The public interest favors issuance of the preliminary injunction to

  protect Plaintiff’s trademark interests and protect the public from being defrauded by the

  palming off of counterfeit goods as Plaintiff’s genuine goods. Further, under 15 U.S.C. §

  1117(a), Plaintiff may be entitled to recover, as an equitable remedy, the illegal profits gained

  through Defendants’ distribution and sales of goods bearing counterfeits and infringements of the

  Chanel Marks. See Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 987 (11th Cir.

  1995); Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 558–63 (9th Cir. 1992). In

  light of the inherently deceptive nature of the counterfeiting business, and the likelihood that

  Defendants have violated federal trademark laws, Plaintiff has good reason to believe

  Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this Court unless

  those assets are restrained.

         Accordingly, it is

         ORDERED that Plaintiff’s Motion for Preliminary Injunction [DE 6] is GRANTED

  according to the terms set forth as follows:

         (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice

  of this Order are hereby restrained and enjoined until further Order of this Court:

                 a. From manufacturing, importing, advertising, promoting, offering to sell,

  selling, distributing, or transferring any products bearing the Chanel Marks, or any confusingly

  similar trademarks, other than those actually manufactured or distributed by Plaintiff; and




                                                   7
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 8 of 16




                 b. From secreting, concealing, destroying, selling off, transferring, or otherwise

  disposing of: (i) any products, not manufactured or distributed by Plaintiff, bearing the Chanel

  Marks, or any confusingly similar trademarks; (ii) any evidence relating to the manufacture,

  importation, sale, offer for sale, distribution, or transfer of any products bearing the Chanel

  Marks, or any confusingly similar trademarks; or (iii) any assets or other financial accounts

  subject to this Order, including inventory assets, in the actual or constructive possession of, or

  owned, controlled, or held by, or subject to access by, any Defendant, including, but not limited

  to, any assets held by or on behalf of any Defendant.

         (2)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice

  of this Order shall immediately discontinue, until further Order of this Court, the use of the

  Chanel Marks or any confusingly similar trademarks, on or in connection with all Internet based

  e-commerce stores, interactive photo albums, and Internet websites owned and operated, or

  controlled by them, including the Internet based e-commerce stores, interactive photo albums,

  and Internet websites operating under the Seller IDs and Subject Domain Names;

         (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice

  of this Order shall immediately discontinue, until further Order of this Court, the use of the

  Chanel Marks, or any confusingly similar trademarks within domain name extensions, metatags

  or other markers within website source code, from use on any webpage (including as the title of

  any web page), from any advertising links to other websites, from search engines’ databases or

  cache memory, and any other form of use of such terms that are visible to a computer user or




                                                  8
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 9 of 16



  serves to direct computer searches to Internet based e-commerce stores, interactive photo

  albums, and Internet websites registered, owned, or operated by each of the Defendants,

  including the Internet based e-commerce stores, interactive photo albums, and Internet websites

  operating under the Seller IDs and Subject Domain Names;

         (4)     Each Defendant shall not transfer ownership of the Seller IDs and Subject

  Domain Names during the pendency of this action, or until further order of the Court;

         (5)     Each Defendant shall continue to preserve copies of all computer files relating to

  the use of any of the Seller IDs and Subject Domain Names and shall take all steps necessary to

  retrieve computer files relating to the use of the Seller IDs and Subject Domain Names that may

  have been deleted before the entry of this Order;

         (6)     Upon receipt of notice of this Order, Defendants and all financial institutions,

  payment processors, banks, escrow services, money transmitters, or marketplace platforms,

  including but not limited to, Amazon Payments, Inc. (“Amazon”), PayPal, Inc. (“PayPal”),

  Dunhuang Group (which operates the DHgate.com and DHPay.com platforms), Camel FinTech

  Inc, ContextLogic, Inc., (which operates the Wish.com website) (“ContextLogic”), Wanelo.co

  (“Wanelo”), and Stripe, Inc. (“Stripe”), and their related companies and affiliates shall, to the

  extent not already done, (i) immediately identify all financial accounts and/or sub-accounts,

  associated with the Internet based e-commerce stores, photo albums, and Internet websites

  operating under the Seller IDs and Subject Domain Names, the store URLs, and/or the e-mail

  addresses identified on Schedule “A” hereto, as well as any other accounts of the same

  customer(s); (ii) identify all other accounts which transfer funds into the same financial

  institution account(s) or any of the other financial accounts subject to this Order; (iii) restrain the

  transfer of all funds, as opposed to ongoing account activity, held or received for their benefit or




                                                    9
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 10 of 16



  to be transferred into their respective financial accounts, and any other financial accounts tied

  thereto; and (iv) immediately divert those restrained funds to a holding account for the trust of

  the Court;

         (7)     Upon receipt of notice of this Order, Defendants and all financial institutions,

  payment processors, banks, escrow services, money transmitters, or marketplace platforms,

  including but not limited to, Amazon, PayPal, Dunhuang Group, Camel FinTech Inc,

  ContextLogic, Wanelo, Stripe, and their related companies and affiliates, shall, to the extent not

  already done, provide Plaintiff’s counsel with all data that details (i) an accounting of the total

  funds restrained and identifies the financial account(s) and sub-account(s) which the restrained

  funds are related to, and (ii) the account transactions related to all funds transmitted into the

  financial account(s) and sub-account(s) which have been restrained. No funds restrained by this

  Order shall be transferred or surrendered by any financial institution, payment processor, bank,

  escrow service, money transmitter, or marketplace website, including but not limited to,

  Amazon, PayPal, Dunhuang Group, Camel FinTech Inc, ContextLogic, Wanelo, Stripe, and their

  related companies and affiliates for any purpose (other than pursuant to a chargeback made

  pursuant to their security interest in the funds) without the express authorization of this Court;

         (8)     Any Defendant or financial institution account holder subject to this Order may

  petition the Court to modify the asset restraint set out in this Order;

         (9)     This Order shall apply to the Seller IDs and Subject Domain Names, associated e-

  commerce stores, photo albums, and websites, and any other seller identification names, e-

  commerce stores, photo albums, private messaging accounts, domain names and websites, or

  financial accounts which are being used by Defendants for the purpose of counterfeiting the

  Chanel Marks and/or unfairly competing with Plaintiff;




                                                    10
Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 11 of 16



         (10)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

  Plaintiff shall maintain its previously posted bond in the amount of Ten Thousand Dollars and

  Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

  wrongful injunction or restraint, during the pendency of this action, or until further Order of the

  Court. In the Court’s discretion, the bond may be subject to increase should an application be

  made in the interest of justice;

         (11)    Additionally, for the purpose of providing additional notice of this proceeding,

  and all other pleadings, orders, and documents filed herein, the owners, operators and/or

  administrators of the Internet marketplace website, social media website, image hosting website,

  messaging service, financial institution, including but not limited to Amazon, eBay.com,

  Shopify.com, Instagram.com, Yupoo.com, DHgate.com, ContextLogic, Wanelo.co, Stripe, and

  their related companies and affiliates shall, at Plaintiff’s request, provide Plaintiff’s counsel with

  any e-mail address known to be associated with Defendants’ respective Seller IDs and Subject

  Domain Names;

         (12)    This Order shall remain in effect during the pendency of this action, or until such

  further date as set by the Court or stipulated by the parties.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of April, 2020.



                                                         ________________________________
                                                         RODNEY SMITH
                                                         UNITED STATES DISTRICT JUDGE


  cc: counsel of record




                                                    11
           Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 12 of 16



                                           SCHEDULE “A”
                       DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME,
                                      AND FINANCIAL ACCOUNT

                                      Seller ID No. /                               Infringing
Def.      Defendant/ Seller ID /                                                                     Additional Means of
                                       Store No. /      Financial Account / Payee Product ASIN 3
No.       Subject Domain Name                                                                             Contact 4
                                       Store URL                                    / Number
 1 ASVBI0HMD8                      AXGPNFBRSAQRN                                      B07Z97VF8K
 2 GoldFaith                       A3GOLXICC1MP0F                                     B07Z7DT5VP
                                                                                      B07XWMHWNP
                                                                                      B07XWLTY87
 3 ANNA SOBANSKA111                A3SFEI64TMI1UI
                                                                                      B07XWMHKTQ
                                                                                      B07XNCFK78
                                                                                      B07T5SNNKW
                                                                                      B07T6SJ7BH
       Hangshu&
 4                                 A17490M69MQQH1                                     B07T2HL255
       aka Hangloui&
                                                                                      B07SZC3KJQ
                                                                                      B07SZFPN9J
 5 caesar_65                                            chenyi0226@outlook.com
 6 lawren67                                             lawrence1009@outlook.com
 7 oliva-store975                                       yassirsalman00@gmail.com
                                   aylacases.myshopify.c                                           aylacases@gmail.com
 8 aylacases                                             aremarem7@gmail.com
                                   om                                                              aylacses@gmail.com
                                   velinzacases.myshopif
 9 velinzacases                                          barclaybrayden90@gmail.com                efendi0487@gmail.com
                                   y.com
                                                                                                   DM
10 a1_fancy_store                                       saiyad_shakil@yahoo.com
                                                                                                   WhatsApp: +919978723626
                                                                                                   afaqorders2011@gmail.com
                                   m.facebook.com/acces
11 AccessoriesforaQueen                                 wilson448@gmail.com                        DM
                                   soriesforaqueen2011
                                                                                                   WhatsApp: +639179731308
12 accfashion2019                                       luxuryacckate@hotmail.com                  WhatsApp: +8613680065134
   garrryyyy88                                                                                     garryyyy@foxmail.com
13                                                      461402127@qq.com
   aka garystation                                                                                 WhatsApp: +8618620147636
   likebags
14                                                      zivdai230@gmail.com                        WhatsApp: +8618127420801
   aka bagstore




              3
                The Amazon Standard Identification Number (“ASIN”) is a unique 10-digit alphanumeric
              identifier Amazon assigns to each product. Sellers can create a variational relationship between
              products in regards to name, size/count, color, style, scent, etc. When doing so, the ASIN
              identified in the Product Information / Description segments represents the core product and a
              different ASIN may be assigned based on variations thereof, as identified in the URLs. The
              ASIN for the various Chanel branded products were obtained from the Product Information /
              Description segments of the infringing Chanel branded items or from the URLs of the infringing
              Chanel branded items, all of which are identified on Schedule “A” hereto. (See Rosaler Decl. at
              n.10; Burns Decl. at n.5.)
              4
               Defendants’ private messaging accounts via WhatsApp and Instagram.com are denoted in this
              chart as telephone numbers and direct messaging (“DM”), respectively. (See Rosaler Decl. at
              n.11.)


                                                               12
        Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 13 of 16



                                                                                                          support@luxuryonlinedeals.co
                                                       jonsiven98@yeah.net
15 bigdiscountstore.life                                                                                  m
                                                       luxurystoreforall@yeah.net
                                                                                                          loinsinmena@gmail.com
                                                                                                          sales@shopdaydayfreeshippin
                                                                                                          g.com
16 cheapshoeswholesaleonline.com                       EllsworthHeadrk@aol.com
                                                                                                          order@kissmarketonlineshop.
                                                                                                          com
                                                       effortlessyuss2019@outlook.c                       sales@shopdaydayfreeshippin
16 wholesaleclearanceshoes.com
                                                       om                                                 g.com
17 casememe.com                                        service@casememe.com
                                   5d5a4fab27367839991                                5dd6729a0edd73a9
18 ar38jhg                                              PayPal *Wish
                                   7809d                                              35b98a3a
                                   57988032eaa14d29331                                5d428c425c74dc2f
19 Lucky 7 store                                        PayPal *Wish
                                   4d8ef                                              d64ba8c3
                                   5b2afc175676c3664f8f                               5dc8b3c80fcf693b2
20 SeekTheMostToTheExtreme                              PayPal *Wish
                                   ee8f                                               25526fa
                                   5d96abbe48ea3c470bd                                5dce073446b8ee20
21 AAAAcAAAA                                            PayPal *Wish
                                   1d26b                                              0bd73c50
                                   5d8adb5f6d62603fea1                                5dce073100c43601
22 appeal appeal                                        PayPal *Wish
                                   a33e2                                              d380f5cb
                                   5d79105f51da4f3e6a2                                5dd8f0bf538a730b
23 chenca                                               PayPal *Wish
                                   73f64                                              3f4a6699
                                   5d45668c4c78557e86a                                5e099d54ce270050
24 Cotton Baifenbai                                     PayPal *Wish
                                   b879c                                              c34ddfaa
                                   5d5503f83cc46d63c0a                                5df1aafec19962045
25 dinglihongshop                                       PayPal *Wish
                                   134d2                                              408a13b
                                   5dce5d0c5f391e425ce                                5dd8f0bff30b6a0b3
26 heilongjiang.MW818                                   PayPal *Wish
                                   34b02                                              ff4826f
     Huawu Hardware Machinery      5d4d08438388973082                                 5dcf991649f3b90c
27                                                      PayPal *Wish
     Shop                          783f95                                             903eacf9
                                   5880b8c01f6e1e4c9cb                                5dbbda3757e0800b
28 liwei0415                                            PayPal *Wish
                                   0b23a                                              8627b258
                                   5a1826599d0a7b47693                                5e117d07868a093f
29 lujunxi                                              PayPal *Wish
                                   10c33                                              a33d49a1
                                   5b4eae2f753e732aadb                                5d85c8564b477c50
30 Qing se tong hua wu                                  PayPal *Wish
                                   6a656                                              8c87d43a
                                   58dc5dcf60673652cd1                                5dc219c4f414a603
31 Senior Ladies' Wear                                  PayPal *Wish
                                   de2b9                                              04939be9
                                   5dce3656210e140481b                                5dd6729a7e19e2a7
32 SHANXIN001                                           PayPal *Wish
                                   57cd5                                              c5e72392
                                   5b4db544ca6d211a161                                5dd9e96ccd15e51d
33 Suofe ya yi chu                                      PayPal *Wish
                                   2491d                                              b6c9ce07
                                   5d565f1d1d86295c8c3                                5dddd247703acd33
34 tanchaomad9uy                                        PayPal *Wish
                                   77db4                                              f5722947
                                   5d5651c15f3e1e19a56                                5dc8b3c82028b53c
35 wangjuanniu19                                        PayPal *Wish
                                   36a70                                              2e9545a2
                                   5d5908a41d86296d9f4                                5dc8b3c87c58eb3c
36 wanglilid88                                          PayPal *Wish
                                   2eca4                                              c3f20580
                                   5b3434b10a28813a61a                                5ddb3bd36feaf637c
37 Week eight shop                                      PayPal *Wish
                                   c5d47                                              2f6039e
                                   585b95038a327f4d7a7                                5d8b3e1115af3430
38 worth_a_look_uk_2013                                 PayPal *Wish
                                   ab6bf                                              9b44b416
                                   5d4fd101933fb15043b                                5e132d6960e38812
39 xiangyating                                          PayPal *Wish
                                   90f6d                                              248cbead



                                                               13
         Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 14 of 16



                              5d465c824c78555c92a                5dcf9918ea2ad20c
40 Yanbin Shoe and Hat Shop                       PayPal *Wish
                              b838e                              9f3c6136
                              5d9ea626773dcf36a89                5dce07318b85d924
41 yifenghuang                                    PayPal *Wish
                              26271                              93f3db75
42   aaa_19                   21108690            DHGATE         489322958
43   ajsf                     21211538            DHGATE         497258748
44   alwaysbestzj             20813628            DHGATE         454347135
45   astore168                21073202            DHGATE         459860502
46   baitong511               21063182            DHGATE         463742692
47   beltstore                21136115            DHGATE         494818306
48   bestqualitylowprice6     20893153            DHGATE         478570374
49   bmw001                   21256378            DHGATE         476364769
50   brandbag528              21407021            DHGATE         506808429
51   cailai25638              21403932            DHGATE         504412383
52   chinachina22             20801801            DHGATE         476600164
53   conghui126               21204064            DHGATE         451373170
54   deng1314520              20898879            DHGATE         488193391
55   dfb2017                  21074326            DHGATE         491168715
56   drx5588                  21216783            DHGATE         490513685
57   dunhang05                21037653            DHGATE         495586938
58   fashionbag05             21363825            DHGATE         501467938
59   Fashionstore001          20768486            DHGATE         469241862
60   fei29                    21224415            DHGATE         482004341
61   fenash6                  21040429            DHGATE         494295566
62   gg6666                   21145334            DHGATE         455104076
63   goodshop1234             20476883            DHGATE         464101416
64   happ1985                 20993750            DHGATE         424788824
65   hats20                   21225633            DHGATE         465025127
66   hb_jewelry               20702866            DHGATE         414148617
67   hi666                    21160495            DHGATE         485703331
68   hncs0731                 21276415            DHGATE         482371753
69   honghuo6688              21170526            DHGATE         489755522
70   hotglasses2016           20269991            DHGATE         449740183
71   htzt12345                21212291            DHGATE         482631204
72   huahuasu123              21216212            DHGATE         467450717
73   jack84                   20794989            DHGATE         463745705
74   jewelry77xiaoshun        21274459            DHGATE         481700995
75   jewelryboutique          20689853            DHGATE         405533958
76   jiejiaxun                21227143            DHGATE         482639253
77   jxnc0791                 21180615            DHGATE         479760806
78   lingge12                 21228770            DHGATE         482244116
79   linzloveh                20675806            DHGATE         491020855
80   liqingyun188             20902253            DHGATE         499781094
81   lmanuel                  21346100            DHGATE         502900527
82   Lost138136               20741482            DHGATE         458654029
83   luxurybelt               21105385            DHGATE         459514665
84   meiji1688                21149813            DHGATE         483346540
85   meisiyalandai            21091604            DHGATE         473236748
86   mytcoltd                 21174523            DHGATE         466231923
87   only_jewelry             21295119            DHGATE         497301537
88   qq92                     21225926            DHGATE         486953832
89   renchenglong8888         21285249            DHGATE         470991435
90   scarf_99                 21183165            DHGATE         489460774
91   scarf82                  21178560            DHGATE         449870680


                                                         14
        Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 15 of 16



92 sellerbf               21211010       DHGATE               457244150
93 shishangjingpin        20962925       DHGATE               417082596
94 shp0123                21171260       DHGATE               438162909
95 smile019               21182767       DHGATE               483384316
96 smile87                21226134       DHGATE               481917659
97 store12345             21075283       DHGATE               456709422
98 stzz0513               21278209       DHGATE               496031702
99 supersellers888        21066974       DHGATE               480681995
100 tiantian06            21207532       DHGATE               458297563
101 trade777              21194562       DHGATE               492115286
102 usshoe                21044904       DHGATE               458812385
103 vsgod                 21221816       DHGATE               465702158
104 vxstore33             21213888       DHGATE               454611534
105 wch629                21226007       DHGATE               494760538
106 weiluchifushi         20815310       DHGATE               479224492
107 wen22                 21225110       DHGATE               478528572
108 whnybz                20966222       DHGATE               482497944
109 wow_aaa               21169938       DHGATE               486372015
110 ws5488                21171316       DHGATE               468276527
111 wyl15                 21220970       DHGATE               478181730
112 xhmz0808              21163089       DHGATE               503896915
113 xiaomei1122           21187730       DHGATE               501467828
114 xie1954               20772679       DHGATE               480098010
115 xqin0209              21216260       DHGATE               461363165
116 yaadf2                21211640       DHGATE               498565571
117 yan512                21229073       DHGATE               481917049
118 ygy917                21169940       DHGATE               449417522
119 yin721                21189536       DHGATE               486966919
120 yoyo11                21138315       DHGATE               503422132
121 yunyun2018            21035477       DHGATE               506760399
122 yuyunhua1             21058952       DHGATE               490015497
123 yx56789               21121920       DHGATE               498174015
124 zhangxue0002          21203670       DHGATE               508089324
125 zsm2019               21226360       DHGATE               503902967
126 zxl120815             21004639       DHGATE               511060416
    charmfashion
127                                      Wanelo*              102272233
    aka Charm Fashion
    customizedjerseys
128                                      Wanelo*              103905239
    aka My Cheap Store
    neilcop662
129 aka LV Bag Shoes                     Wanelo*              106014399
    aka Fashion Bag
    sylvancornelius                                                        debrekabourgeois2018@outlo
130                                      Wanelo*              105217223
    aka Best Goods                                                         ok.com
    allaboutcase
131                                      Wanelo*              105559954
    aka SoGoMart
132 EudoraGift                           Wanelo*              105534874
    rwteaalig
133                                      Wanelo*              105076088
    aka isosps
    topmarket
134                                      Wanelo*              98766327     info@megaintl.co
    aka Top Market




                                               15
        Case 0:20-cv-60519-RS Document 26 Entered on FLSD Docket 04/23/2020 Page 16 of 16



    trendycoco
135                                      Wanelo*              42918027     alltgtfashion@gmail.com
    aka Trendy Coco
    vipsport
136                                      Wanelo*              105567826
    aka Vip Sport
    wheieg
137                                      Wanelo*              105051873
    aka Wensoal
    womenpop
138                                      Wanelo*              101741530
    aka Popular




                                               16
